 



Exhibit 10.2
EXECUTION COPY
ASSET PURCHASE AGREEMENT
By and Among
PEAK GAS GATHERING L.P.
as Seller,
and
PRISM GAS SYSTEMS I, L.P.,
as the Purchaser
April 27, 2007

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
ARTICLE I PURCHASE AND SALE; CLOSING
    1  
Section 1.1 Purchase and Sale of Assets
    1  
Section 1.2 Retained Assets
    1  
Section 1.3 Post-Closing Liabilities
    1  
Section 1.4 Retained Liabilities
    2  
Section 1.5 Purchase Price
    2  
Section 1.6 Closing
    2  
Section 1.7 Execution and Delivery of Documents of Title
    2  
Section 1.8 Closing Deliveries
    3  
Section 1.9 Purchase Price Allocation
    3  
Section 1.10 Taxes; Apportionments
    4  
 
       
ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLER
    4  
Section 2.1 Existence and Power
    4  
Section 2.2 Authorization
    4  
Section 2.3 Governmental Authorization
    4  
Section 2.4 Noncontravention
    4  
Section 2.5 Intentionally Omitted
    4  
Section 2.6 Intentionally Omitted
    4  
Section 2.7 Intentionally Omitted
    5  
Section 2.8 Absence of Certain Changes
    5  
Section 2.9 Assigned Contracts
    5  
Section 2.10 Litigation
    5  
Section 2.11 Compliance with Laws and Court Orders
    5  
Section 2.12 Intellectual Property
    5  
Section 2.13 Insurance Coverage
    6  
Section 2.14 Gas Regulatory Matters
    6  
Section 2.15 Tax Matters
    6  
Section 2.16 Environmental Matters
    6  
Section 2.17 Pipeline
    7  
Section 2.18 Tangible Personal Property
    8  
Section 2.19 Brokers; Advisors
    8  
Section 2.20 Disclaimer
    8  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES OF PURCHASER
    8  
Section 3.1 Existence and Power
    8  
Section 3.2 Authorization
    8  
Section 3.3 Governmental Authorization
    9  
Section 3.4 Noncontravention
    9  
Section 3.5 Litigation
    9  
Section 3.6 Brokers; Advisors
    9  
 
       
ARTICLE IV COVENANTS OF THE PARTIES
    9  
Section 4.1 Conduct of Business
    9  

-i-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page
Section 4.2 Access and Information
    10  
Section 4.3 Notices of Certain Events
    10  
Section 4.4 Reasonable Best Efforts; Further Assurances
    10  
Section 4.5 Certain Filings
    10  
Section 4.6 Publicity
    11  
Section 4.7 Financing
    11  
Section 4.8 Post-Closing Payment
    11  
 
       
ARTICLE V CONDITIONS TO CLOSING
    11  
Section 5.1 Conditions to Each Party’s Obligations
    11  
Section 5.2 Further Conditions to Obligations of Purchaser
    12  
Section 5.3 Conditions to Obligations of Seller
    12  
 
       
ARTICLE VI TERMINATION
    13  
Section 6.1 Termination
    13  
 
       
ARTICLE VII INDEMNIFICATION
    14  
Section 7.1 Indemnification by Seller
    14  
Section 7.2 Indemnification by Purchaser
    14  
Section 7.3 Procedure for Indemnification
    15  
Section 7.4 Survival
    16  
Section 7.5 Limitations on Indemnification
    17  
Section 7.6 Inconsistent Provisions
    17  
Section 7.7 Right to Indemnification Not Affected by Knowledge
    17  
Section 7.8 Express Negligence
    17  
 
       
ARTICLE VIII GENERAL PROVISIONS; MISCELLANEOUS
    18  
Section 8.1 Modification; Waiver
    18  
Section 8.2 Entire Agreement
    18  
Section 8.3 Expenses
    18  
Section 8.4 Further Actions
    18  
Section 8.5 Notices
    18  
Section 8.6 Assignment
    19  
Section 8.7 No Third Party Beneficiaries
    19  
Section 8.8 Counterparts
    19  
Section 8.9 Headings
    19  
Section 8.10 Terms Generally
    19  
Section 8.11 Governing Law
    20  
Section 8.12 Jurisdiction
    20  

-ii-



--------------------------------------------------------------------------------



 



      EXHIBITS
 
   
Exhibit A
  Definitions
Exhibit B
  Bill of Sale
 
    LIST OF SCHEDULES
 
   
Schedule 1.1(a)
  Description of Pipeline
Schedule 1.1(b)
  Assigned Contracts
Schedule 1.9
  Purchase Price Allocation
Schedule 2.4
  Noncontravention
Schedule 2.8
  Absence of Certain Changes
Schedule 2.10
  Litigation
Schedule 2.11
  Compliance with Laws and Court Orders
Schedule 2.12
  Seller Intellectual Property
Schedule 2.13
  Insurance Coverage
Schedule 2.15
  Tax Matters
Schedule 2.16
  Environmental Matters
Schedule 2.16(c)
  Environmental Investigations
Schedule 2.16(d)
  Hazardous Substances
Schedule 2.16(e)
  Inactive or Discontinued Operations on Real Property
Schedule 2.17
  Pipeline

-iii-



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of April 27,
2007, is entered into by and among Prism Gas Systems I, L.P., a Texas limited
partnership (“Purchaser”), and Peak Gas Gathering L.P., a Texas limited
partnership (“Seller”).
RECITALS
     WHEREAS, Seller is the owner of the Purchased Assets (as hereinafter
defined);
     WHEREAS, Purchaser desires to purchase from Seller, and Seller desires to
sell to Purchaser, the Purchased Assets, in each case on the terms and
conditions set forth herein; and
     WHEREAS, capitalized terms used herein but not otherwise defined herein
shall have the meanings ascribed to them in Exhibit A attached hereto.
AGREEMENT
     NOW, THEREFORE, in consideration of these recitals and the respective
representations, warranties and covenants contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:
ARTICLE I
PURCHASE AND SALE; CLOSING
     Section 1.1 Purchase and Sale of Assets. Subject to and in accordance with
the terms and conditions set forth in this Agreement, at the Closing, Seller
agrees to sell, assign, transfer and convey to the Purchaser, and the Purchaser
agrees to purchase, acquire and accept from Seller, those assets listed below,
free and clear of all Liens except Permitted Liens (collectively the “Purchased
Assets”):
     (a) all of Seller’s rights, title and interest in the Residue Pipeline from
the Woodlawn Plant to Texas Eastern Transmission Company described in
Schedule 1.1(a) and all rights, title and interest in any Real Property related
thereto (the “Pipeline”); and
     (b) all of Seller’s rights and interests in and to all Contracts listed in
Schedule 1.1(b) (the “Assigned Contracts”).
     Section 1.2 Retained Assets. Notwithstanding anything to the contrary
contained in Section 1.1 or elsewhere in this Agreement, all property, assets,
rights and interests of Seller which are not expressly included in Section 1.1
within the definition of Purchased Assets shall not be transferred to or
purchased by Purchaser pursuant this Agreement and shall remain the property of
Seller after Closing (the “Retained Assets”).
     Section 1.3 Post-Closing Liabilities. Subject to the terms and conditions
of this Agreement, at Closing, Purchaser will assume and agree to pay, perform
and discharge when due

1



--------------------------------------------------------------------------------



 



and after the Effective Date the Liabilities listed below (collectively, the
“Post-Closing Liabilities”), but excluding, however, the Retained Liabilities:
     (a) such of the Liabilities that initially occur and are attributable
solely to the period after the Effective Date (and that do not relate to or
arise out of any breach of any representation or warranty of Seller hereunder)
in respect of the Assigned Contracts transferred and assigned to Purchaser
hereunder in conformity with the provisions of such Assigned Contracts; and
     (b) the Liabilities that pertain to the ownership, operation or conduct of
the Purchased Assets by the Purchaser arising from any acts, omissions, events,
conditions or circumstances that initially occur and are solely attributable to
the Purchaser and to the period after the Effective Date.
     Nothing herein prevents the Purchaser from contesting in good faith any of
the Post-Closing Liabilities. Seller agrees to satisfy and discharge all
Liabilities of Seller that are not assumed by Purchaser pursuant to the terms of
this Agreement, whether known as of the date hereof or thereafter determined.
Seller represents that it is not in default in respect of the Purchased Assets.
     Section 1.4 Retained Liabilities. Seller shall retain every Liability of
Seller other than the Post-Closing Liabilities (the “Retained Liabilities”). The
Retained Liabilities shall remain the sole responsibility of and shall be
retained, paid, performed and discharged solely by Seller.
     Section 1.5 Purchase Price. At the Closing, Purchaser shall pay to Seller
for the Purchased Assets $2,139,000 (the “Purchase Price”).
     Section 1.6 Closing. The closing of the transactions described in this
Article I (the “Closing”) will take place at the offices of Purchaser at
10:00 a.m. C.D.T., on the date that is the later of, (i) May 2, 2007, or
(ii) two (2) Business Days following the satisfaction or waiver of all
conditions to closing in Article V (other than those conditions that by their
nature are to be satisfied at the Closing, but subject to the fulfillment or
waiver of those conditions), or at such other time and place as the parties may
agree in writing. The date and time on which the Closing actually takes place is
referred to herein as the “Closing Date”.
     Section 1.7 Execution and Delivery of Documents of Title. At the Closing,
the Seller and Purchaser shall execute and deliver a Bill of Sale, in the form
attached hereto as Exhibit B (the “Bill of Sale”). In addition, Seller will
execute and deliver to Purchaser such deeds, conveyances, certificates of title,
assignments, assurances and other instruments and documents as Purchaser may
reasonably request in order to effect the sale, conveyance and transfer of the
Purchased Assets from Seller to Purchaser. Such instruments and documents shall
be sufficient to convey to Purchaser good and marketable title in all of the
Purchased Assets, free and clear of any Liens other than Permitted Liens. Seller
will, from time to time after the Closing Date, take such additional actions and
execute and deliver such further documents as Purchaser may reasonably request
in order more effectively to sell, transfer and convey the Purchased Assets to
Purchaser and to place Purchaser in position to operate and control all of the
Purchased Assets.

2



--------------------------------------------------------------------------------



 



     Section 1.8 Closing Deliveries.
     (a) At the Closing, Seller will deliver to Purchaser:
     (i) a certificate of non-foreign status executed by Seller in compliance
with U.S. Treasury Regulation Section 1.1445-2(b)(2);
     (ii) certificates, dated the Closing Date, executed by Seller certifying
the matters set forth in Section 5.2(d);
     (iii) duly executed copies of all consents and approvals required for the
consummation of the transactions contemplated by this Agreement, including,
without limitation, the consents listed on Schedule 2.4;
     (iv) certified copies of resolutions of the general partner of Seller
authorizing the transactions contemplated by this Agreement;
     (v) the documents contemplated by Section 1.7 of this Agreement, including
the Bill of Sale executed by Seller; and
     (vi) such other documents to be delivered by Seller as may be required by
this Agreement or reasonably requested by Purchaser.
     (b) At the Closing, Purchaser will deliver to Seller:
     (i) the Purchase Price in accordance with Section 1.5;
     (ii) a certificate, dated the Closing Date, executed by Purchaser and
certifying the matters set forth in Section 5.3(c);
     (iii) certified copies of resolutions of the general partner of Purchaser
authorizing the transactions contemplated by this Agreement; and
     (iv) the Bill of Sale, executed by Purchaser; and
     (v) such other documents to be delivered by Purchaser as may be required by
this Agreement or reasonably requested by Seller.
     Section 1.9 Purchase Price Allocation. Purchaser and Seller agree to
allocate the Purchase Price (together with any assumed liabilities) for the
Purchased Assets as set forth on Schedule 1.9 (the “Asset Allocation”). The
Asset Allocation shall be completed in the manner required by Section 1060 of
the Code. Purchaser and Seller further agree to comply with all filing, notice
and reporting requirements described in Section 1060 of the Code and the
Treasury Regulations promulgated thereunder, including the timely preparation
and filing of Form 8594 based on the Asset Allocation. Purchaser and Seller
hereby agree that they will report the federal, state, foreign and other Tax
consequences of the transactions contemplated by this Agreement in a manner
consistent with the Asset Allocation.

3



--------------------------------------------------------------------------------



 



     Section 1.10 Taxes; Apportionments. All sales, use, transfer, filing,
recordation, registration and similar Taxes and fees arising from or associated
with the transactions contemplated by this Agreement, whether levied on
Purchaser or Seller or their respective Affiliates, shall be paid by Seller, and
Seller shall file all necessary documentation with respect to, and make all
payments of, such Taxes and fees on a timely basis.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER
     Seller has delivered to Purchaser the Disclosure Schedules to this
Agreement referred to in this Article II. Seller represents and warrants to
Purchaser that, except as otherwise set forth on the Disclosure Schedules, the
following statements are true and correct as of the date hereof (except that any
representations and warranties that are made as of a specific date need only be
true as of such date):
     Section 2.1 Existence and Power. Seller is a limited partnership duly
formed, validly existing and in good standing under the laws of the State of
Texas, and it has all powers and all governmental licenses, authorizations,
permits, consents and approvals required to carry on its business as now
conducted and to own, lease, and operate all properties and assets now owned,
leased or operated by it. Seller is duly qualified to do business as a foreign
Person and is in good standing in each jurisdiction where such qualification is
necessary, except for those jurisdictions where failure to be so qualified would
not, individually or in the aggregate, have a Material Adverse Effect.
     Section 2.2 Authorization. The execution, delivery and performance by
Seller of this Agreement and the consummation of the transactions contemplated
hereby are within Seller’s powers and have been duly authorized by all necessary
action on the part of Seller. This Agreement constitutes a valid and binding
agreement of Seller.
     Section 2.3 Governmental Authorization. The execution, delivery and
performance by Seller of this Agreement and the consummation of the transactions
contemplated hereby require no action, notice, filing, authorization, consent,
waiver or approval by or in respect of, a Governmental Authority.
     Section 2.4 Noncontravention. The execution, delivery and performance by
Seller of this Agreement and the consummation of the transactions contemplated
hereby do not and will not (i) violate the Organizational Documents of Seller,
(ii) violate any Applicable Law that is material to the Purchased Assets or
Seller’s assets; (iii) except as disclosed in Schedule 2.4, require any
authorization, consent, waiver, or approval, or other action by any Person
under, constitute a default under, or give rise to any right of termination,
modification, cancellation or acceleration of any right or obligation of Seller
or to a loss of any benefit to which Seller is entitled under any provision of
any agreement, contract, lease, license, instrument, decree, judgment or other
arrangement binding upon Seller, or (iv) result in the creation or imposition of
any Lien, except for any Permitted Liens.
     Section 2.5 Intentionally Omitted.
     Section 2.6 Intentionally Omitted.

4



--------------------------------------------------------------------------------



 



     Section 2.7 Intentionally Omitted.
     Section 2.8 Absence of Certain Changes. Except as disclosed in Schedule 2.8
or as expressly contemplated by this Agreement, since December 31, 2006, the
business of Seller relating to the Purchased Assets has been conducted in the
ordinary course consistent with past practices and since December 31, 2006 there
has not been:
     (a) a Material Adverse Effect affecting the Purchased Assets;
     (b) any physical damage, destruction or other casualty loss (whether or not
covered by insurance) affecting the Purchased Assets in an amount exceeding
$10,000 individually or $50,000 in the aggregate;
     (c) any other transaction involving or development affecting the Purchased
Assets outside the ordinary course of business consistent with past practice,
including, but not limited to, placing a lien on the Purchased Assets; or
     (d) any entering into a contract or committing to do or engage in any of
the foregoing after the date hereof.
     Section 2.9 Assigned Contracts. Seller has furnished or made available to
Purchaser complete and correct copies of the Assigned Contracts, as in effect on
the date hereof. Neither Seller nor, to the Knowledge of Seller, any other party
thereto, is in default under any Assigned Contract, and each Assigned Contract
is in full force and effect as to Seller, and to the Knowledge of Seller, as to
each other party thereto. Seller has not received any written notice of any
material default under any Assigned Contract that has not been cured or any
other termination notice with respect thereto.
     Section 2.10 Litigation. Except as disclosed on Schedule 2.10, there is no
action, claim, suit, investigation or proceeding pending against, or to the
Knowledge of Seller, threatened against or affecting Seller or any of its
properties before any court or arbitrator or any governmental body, agency or
official.
     Section 2.11 Compliance with Laws and Court Orders. Except as set forth in
Schedule 2.11, Seller is not in violation of, or has not received any written
notice of any violation of, or to the Knowledge of Seller, is under
investigation with respect to or has been threatened to be charged with any
violation of, any applicable law, rule, regulation, judgment, injunction, order
or decree. Schedule 2.11 lists all permits and licenses held by Seller with
respect to the operation of the Purchased Assets and, except as set forth on
Schedule 2.11, there are no other permits or licenses required to own and
operate the Purchased Assets of Seller in the manner in which the Purchased
Assets are currently owned and operated (collectively, “Permits”).
     Section 2.12 Intellectual Property. Seller owns, or otherwise has the right
to use pursuant to license, sublicense, agreement or otherwise, all items of
Intellectual Property required in connection with the operation of the Purchased
Assets. To the Knowledge of Seller, no third party is infringing on any material
Intellectual Property owned by Seller, and no third party has asserted in
writing that Seller is infringing on the Intellectual Property of such third

5



--------------------------------------------------------------------------------



 



party. Schedule 2.12 contains a list of all material Intellectual Property which
forms a part of the Purchased Assets (“Seller Intellectual Property”) included
in Seller Intellectual Property.
     Section 2.13 Insurance Coverage. Seller has made available to Purchaser,
and has included as Schedule 2.13 hereto, a list of, and true and complete
copies of, all insurance policies or binders and fidelity or performance bonds
relating to the Purchased Assets, including any environmental policy, together
with a schedule of the material claims history of Seller under such policies and
bonds related to the Purchased Assets since January of 2002. Schedule 2.13 also
lists all claims which are presently contemplated under such policies related to
the Purchased Assets. There are no claims by Seller relating to the Purchased
Assets pending under any of such policies or bonds as to which coverage has been
questioned, denied or disputed by the underwriters of such policies or bonds or
in respect of which such underwriters have reserved their rights. Each such
policy and bond is in full force and effect, and Seller is not in breach of any
material term of such policies or bonds and, to the Knowledge of Seller, no
insurer or other party to any such policy or bond is in breach of any material
term thereof.
     Section 2.14 Gas Regulatory Matters. Seller is not subject to regulation
under the Public Utility Holding Company Act, as amended, or the Investment
Company Act of 1940, as amended. Seller is not subject to regulation under the
Natural Gas Act of 1938, as amended. No portion of the Purchased Assets are
subject to the jurisdiction of the Federal Energy Regulatory Commission under
the Natural Gas Act of 1938, the Natural Gas Policy Act of 1978 or the
Interstate Commerce Act.
     Section 2.15 Tax Matters. Each Tax Return required to have been filed by
Seller has been timely filed and all amounts shown as due on such Tax Returns
have been paid. All such Tax Returns are true, correct and complete in all
material respects. All employment and withholding Taxes required to be paid or
withheld by or on behalf of Seller has been paid or properly set aside in
accounts for such purpose. As of the date hereof, no written agreement or other
document extending, or having the effect of extending, the period of assessment
or collection of any Taxes payable by Seller, and no power of attorney with
respect to any such Taxes, has been executed or filed with the Internal Revenue
Service or any other taxing authority that is currently in effect. Seller is
not, as of the date hereof, the beneficiary of any extension of time (other than
an automatic extension of time not requiring the consent of the Internal Revenue
Service or any other taxing authority) within which to file any Tax Return not
previously filed. As of the date hereof, to the Knowledge of Seller, there are
no pending audits, examinations, investigations or other proceedings in respect
of Taxes payable by Seller. Seller (a) is not a party to any Tax allocation or
sharing agreement, (b) is not or has not been a member of an affiliated group
filing consolidated or combined Tax Returns or (c) otherwise has no liability
for the Taxes of any Person (other than Seller).
     Section 2.16 Environmental Matters. Except as disclosed on Schedule 2.16:
     (a) (i) no written and pending notice, order, request for information,
complaint or penalty has been received by Seller, and (ii) there are no
judicial, administrative or other third party claims, demands, suits or
proceedings pending or threatened, in the case of each of (i) and (ii), which
allege a violation of or liability under any Environmental Law by Seller or any
predecessor to Seller;

6



--------------------------------------------------------------------------------



 



     (b) except as set forth in Schedule 2.16(b), Seller is in compliance with
all applicable Environmental Laws, has obtained all permits, licenses, consents
and approvals required under all applicable Environmental Laws to entitle Seller
to own or lease and operate its respective assets and to carry on and conduct
the Business as currently conducted (“Environmental Permits”), and is in
compliance with the terms of such Environmental Permits and with all other
applicable Environmental Laws;
     (c) there has been no written environmental investigation, study or audit
conducted within the past five years by, or on behalf of, or in the possession
or control of Seller of any property currently or formerly owned, operated or
leased by Seller which has not been delivered or made available to Purchaser
prior to the date hereof and is not listed on Schedule 2.16(c);
     (d) except as disclosed on Schedule 2.16(d), no Hazardous Substances have
been released, discharged, dumped, or disposed of to (i) soil in amounts that
would reasonably be expected to impact groundwater or surface water,
(ii) groundwater, or (iii) surface water, in the case of each of (i), (ii), and
(iii), at, under, on or from real property currently or, to the Knowledge of
Seller, formerly owned, leased, and/or operated by Seller or that would
otherwise violate Applicable Law; and
     (e) except as disclosed in Schedule 2.16(e), to the Knowledge of Seller,
there is no Real Property where operations are inactive or discontinued as of
the date hereof.
     Section 2.17 Pipeline.
     (a) Seller is in possession of the Pipeline. Except as set forth in
Schedule 2.17(a), Seller has good and defensible title to the easements and
rights of way which comprise the Pipeline free and clear of all Liens except for
Permitted Liens; provided, however, that Seller’s title is subject to the terms
and conditions of each of said easements and right of way agreements.
     (b) There are no contracts affecting the title to or possession of the
Pipeline other than those set out in Schedule 2.17(b).
     (c) Neither the whole nor any portion of the Pipeline has been condemned,
requisitioned, or otherwise taken by any public authority, and no notice of any
such condemnation, requisition, or taking has been received by Seller. To
Seller’s Knowledge, no such condemnation, requisition, or taking is threatened
or contemplated. Seller has no Knowledge of any public improvements that may
result in special assessments against the Pipeline.
     (d) (i) The Pipeline is in compliance in all respects with all applicable
zoning, building, health and fire laws, (ii) except as disclosed in
Schedule 2.17(a), Seller has all licenses, permits, and authorizations required
to operate the Pipeline as currently operated by Seller, (iii) except as
disclosed in Schedule 2.17(a), Seller has such easements and rights as are
necessary to operate the Pipeline as currently operated by Seller, and (iv) to
Seller’s Knowledge, no fact or condition exists that has resulted or is
reasonably likely to

7



--------------------------------------------------------------------------------



 



result in the termination or impairment of access to the Pipeline or
discontinuation of utilities necessary to operate the Pipeline.
     (e) Except as set forth in Schedule 2.17(a), Seller has delivered or made
available to Purchaser accurate, correct, and complete (in all material
respects) copies of all valid and existing leases, mortgages, deeds of trust,
certificates of occupancy, easements, right of way agreements, existing title
insurance policies, title reports, surveys, and all amendments thereof that are
within Seller’s possession or control with respect to the Pipeline.
     Section 2.18 Tangible Personal Property. Except as set forth in
Schedule 2.17(a), Seller is in possession of and has good title to, or has valid
leasehold interests in or valid rights under contract to use, all tangible and
intangible property which comprise a part of the Purchased Assets. All such
tangible and intangible property which comprise a part of the Purchased Assets
is free and clear of all Liens, other than Permitted Liens, and all tangible
property is in good working condition, ordinary wear and tear excepted. Such
tangible and intangible property is sufficient to permit Seller to operate the
Purchased Assets in the ordinary course of business, consistent with past
practice.
     Section 2.19 Brokers; Advisors. All negotiations relating to this Agreement
and the transactions contemplated hereby have been carried out without the
services of any Person acting on behalf of Seller in such manner as to give rise
to any valid claim against Purchaser for any brokerage or finder’s commission or
similar compensation, or any legal, accounting or other professional advisory
fees.
     Section 2.20 Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT AND THE DOCUMENTS AND AGREEMENTS EXECUTED IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY, SELLER MAKE NO REPRESENTATIONS OR WARRANTIES
OF ANY KIND OR NATURE WITH RESPECT TO THE PURCHASED ASSETS OR THE OTHER ASSETS
OR LIABILITIES OF SELLER.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Purchaser hereby makes the following representations and warranties to
Seller:
     Section 3.1 Existence and Power. Purchaser is a limited partnership duly
formed, validly existing and in good standing under the laws of the State of
Texas, and it has all powers and all material governmental licenses,
authorizations, permits, consents and approvals required to carry on its
business as now conducted and to own, lease, and operate all properties and
assets now owned, leased or operated by it, except for those licenses,
authorizations, permits, consents and approvals the absence of which would not
have a material adverse effect on (i) the business, assets or results of
operations of Purchaser and its subsidiaries, taken as a whole, or (ii) the
ability of Purchaser to perform its material legal obligations under this
Agreement.
     Section 3.2 Authorization. The execution, delivery and performance by
Purchaser of this Agreement and the consummation of the transactions
contemplated hereby are within the

8



--------------------------------------------------------------------------------



 



powers of Purchaser and have been duly authorized by all necessary action on the
part of Purchaser. This Agreement constitutes a valid and binding agreement of
Purchaser.
     Section 3.3 Governmental Authorization. The execution, delivery and
performance by Purchaser of this Agreement and the consummation of the
transactions contemplated hereby require no action, notice, filing,
authorization, consent, waiver or approval with any governmental body, agency or
official.
     Section 3.4 Noncontravention. The execution, delivery and performance by
Purchaser of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) violate the Organizational Documents
of Purchaser, (ii) assuming compliance with the matters referred to in
Section 3.3, violate any Applicable Law, rule, regulation, judgment, injunction,
order or decree, or (iii) require any consent or other action by any Person
under, constitute a default under, or give rise to any right of termination,
cancellation or acceleration of any right or obligation of Purchaser.
     Section 3.5 Litigation. There is no action, suit, investigation or
proceeding pending against, or to the Knowledge of Purchaser threatened against
or affecting, Purchaser before any court or arbitrator or any governmental body,
agency or official which in any manner challenges or seeks to prevent, enjoin,
alter or materially delay the transactions contemplated by this Agreement.
     Section 3.6 Brokers; Advisors. In the event Purchaser has retained an
advisor, investment banker, broker, finder or other intermediary in connection
with the transactions contemplated by this Agreement, Seller shall not have any
liability or obligation to pay and shall not pay any such fees or expenses to
any such Person.
ARTICLE IV
COVENANTS OF THE PARTIES
     Section 4.1 Conduct of Business. From the date hereof until the Closing,
Seller (i) will conduct the Business in the ordinary course in substantially the
same manner in which it previously has been conducted, and (ii) will not,
without the prior consent of Purchaser, take any of the following actions:
     (a) sell, lease, license or otherwise dispose of or subject to any Lien
(other than Permitted Liens) any Purchased Assets;
     (b) cancel or terminate its current insurance policies relating to the
Purchased Assets or cause any of the coverage thereunder to lapse, unless
simultaneously with such termination, cancellation or lapse, replacement
policies providing coverage equal to or greater than the coverage under the
canceled, terminated or lapsed policies for substantially similar premiums are
in full force and effect;
     (c) change an accounting method or Tax election, enter into a closing
agreement (as defined in Section 7121 of the Code) or settlement with respect to
Taxes, or file an amended Tax Return; or

9



--------------------------------------------------------------------------------



 



     (d) agree, whether in writing or otherwise, to do any of the foregoing.
     Section 4.2 Access and Information. From and after the date of this
Agreement, Seller will give Purchaser and its representatives reasonable access
during normal business hours to the properties, books, records, business plans
and budgets of Seller and will furnish such information and documents in its
possession relating to Seller as Purchaser may reasonably request. All such
information and documents obtained by Purchaser shall be subject to the terms
and conditions of that certain letter agreement, dated September 5, 2006 by and
between Purchaser and Woodlawn Pipeline Company, Inc. (the “Confidentiality
Agreement”). Notwithstanding the foregoing, Purchaser shall not have access to
personnel records of Seller which in Seller’s good faith opinion would violate
Applicable Laws.
     Section 4.3 Notices of Certain Events. Seller shall promptly notify
Purchaser of:
     (a) any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with the transactions
contemplated by this Agreement;
     (b) any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement;
     (c) any breach or inaccuracy of Seller’s, or to the Knowledge of Seller,
Seller’s representations and warranties contained in this Agreement; or
     (d) any actions, suits, claims, investigations or proceedings commenced
relating to Seller that, if pending on the date of this Agreement, would have
been required to have been disclosed pursuant to Section 2.10.
     Section 4.4 Reasonable Best Efforts; Further Assurances. Subject to the
terms and conditions of this Agreement, Purchaser and Seller will use their
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary or desirable under applicable laws and
regulations to consummate the transactions contemplated by this Agreement. The
Seller, prior to the Closing, and Purchaser, after the Closing, agree to execute
and deliver such other documents, certificates, agreements and other writings
and to take such other actions as may be necessary or desirable in order to
consummate or implement expeditiously the transactions contemplated by this
Agreement.
     Section 4.5 Certain Filings. The parties shall cooperate with one another
(i) in determining whether any action by or in respect of, or filing with, any
governmental body, agency, official or authority is required, or any actions,
consents, approvals or waivers are required, including in connection with the
possible transfer of any permits, authorizations, licenses or consents for any
Purchased Assets, to be obtained from parties to any material contracts, in
connection with the consummation of the transactions contemplated by this
Agreement and (ii) in taking such actions or making any such filings, furnishing
information required in connection therewith and seeking to obtain, in a timely
manner, any such actions, consents, approvals or waivers.

10



--------------------------------------------------------------------------------



 



     Section 4.6 Publicity. The parties agree to consult with each other before
issuing any press release or making any public statement with respect to this
Agreement or the transactions contemplated hereby and, except for any press
releases and public announcements the making of which may be required by
applicable law or any listing agreement with any national securities exchange,
will not issue any such press release or make any such public statement prior to
such consultation.
     Section 4.7 Financing. The Seller agrees to provide all information
reasonably requested by Purchaser or any lending institution in connection with
financing the transactions contemplated by this Agreement.
     Section 4.8 Post-Closing Payment. Purchaser understands and agrees that
Seller is entitled to receive the revenues due Seller for the period ending
April 30, 2007 under that certain gas gathering contract with Woodlawn Pipeline
Company, Inc. described in Schedule 1.1(b) hereto. Seller will invoice Woodlawn
for the amount due to Seller for the month of April 2007 on or about May 11,
2007 and Purchaser agrees to cause Woodlawn to promptly pay Seller all amounts
due under such invoice. Seller represents that the actual amount due to Seller
for April 2007 under said contract will be no more than approximately $11,000.
ARTICLE V
CONDITIONS TO CLOSING
     Section 5.1 Conditions to Each Party’s Obligations. The respective
obligations of Purchaser and Seller to consummate the transactions contemplated
by this Agreement are subject to the satisfaction at or prior to the Closing
Date of the following conditions:
     (a) No provision of Applicable Law and no judgment, injunction, order,
decree, ruling or charge shall prohibit or prevent the consummation of the
transactions contemplated by this Agreement or the consummation of the Closing;
     (b) No action, suit, or proceeding initiated by a Governmental Authority
shall be pending before any Governmental Authority seeking an injunction,
judgment, order, decree, ruling, or charge that would prohibit or prevent the
consummation of the transactions contemplated by this Agreement;
     (c) That certain Stock Purchase Agreement between Woodlawn Pipeline
Company, Inc. (“Woodlawn”), Lantern Resources, L.P. (“Lantern”), David P. Deison
(“Deison”) and Prism Gas Systems I, L.P. dated April 27, 2007 covering the
purchase of all the outstanding stock of Woodlawn from Lantern and Deison to
Purchaser for a purchase price of $30,200,000 shall be closed simultaneous with
this Agreement;
     (d) Purchaser shall purchase from Star a 700 horsepower compressor, labeled
Unit 1081, for purchase price of $400,000; and
     (e) The Pipeline is in operational condition, as operated by Seller in
accordance with past practice.

11



--------------------------------------------------------------------------------



 



     Section 5.2 Further Conditions to Obligations of Purchaser. The obligation
of Purchaser to consummate the transactions contemplated by this Agreement is
further subject to the satisfaction or waiver in writing by Purchaser at or
prior to the Closing Date of the following conditions:
     (a) each of the representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of the Closing, as if made at and as of that time (other
than such representations and warranties that expressly address matters only as
of a certain date, which need only be true as of such certain date);
     (b) Seller shall have performed and complied in all material respects with
all covenants and obligations required by this Agreement to be performed or
complied with by it on or prior to the Closing Date;
     (c) no event or circumstance has occurred since the date of this Agreement
which would constitute a Material Adverse Effect;
     (d) Seller shall have delivered to Purchaser certificates dated the Closing
Date, executed by an appropriate officer of Seller, certifying that the
conditions specified in Sections 5.2(a), (b) and (c) have been fulfilled;
     (e) each item required to be executed and delivered to Purchaser pursuant
to Section 1.8(a) shall have been so executed and delivered; and
     (f) all Liens, other than Permitted Liens, on the Purchased Assets shall
have been released.
     Section 5.3 Conditions to Obligations of Seller. The obligation of Seller
to consummate the transactions contemplated by this Agreement is further subject
to the satisfaction or waiver in writing by Seller at or prior to the Closing
Date of the following conditions:
     (a) each of the representations and warranties of Purchaser contained in
this Agreement shall be true and correct in all material respects as of the date
of this Agreement and as of the Closing, as if made at and as of that time
(other than such representations and warranties that expressly address matters
only as of a certain date, which need only be true as of such certain date);
     (b) Purchaser shall have performed and complied in all material respects
with all covenants and obligations required by this Agreement to be performed or
complied with by it on or prior to the Closing Date;
     (c) Purchaser shall have delivered to Seller a certificate dated the
Closing Date, executed by an appropriate officer of Purchaser, certifying that
the conditions specified in Sections 5.3(a) and (b) have been fulfilled; and

12



--------------------------------------------------------------------------------



 



     (d) each item required to be executed and delivered to Purchaser pursuant
to Section 1.8(b) shall have been so executed and delivered.
ARTICLE VI
TERMINATION
     Section 6.1 Termination.
     (a) This Agreement may be terminated:
     (i) at any time prior to the Closing Date by mutual consent of Purchaser
and Seller;
     (ii) by Purchaser if there has been a material breach by Seller of any
representation, warranty or covenant contained in this Agreement which has
prevented the satisfaction of any of the conditions of Purchaser to consummate
the transactions contemplated by this Agreement and, if such breach is of a
character that is capable of being cured, such breach has not been cured by
Seller within 30 days after written notice thereof from Purchaser;
     (iii) by Seller if there has been a material breach by Purchaser of any
representation, warranty or covenant contained in this Agreement which has
prevented the satisfaction of any of the conditions of Seller to consummate the
transactions contemplated by this Agreement and, if such breach is of a
character that is capable of being cured, such breach has not been cured by
Purchaser within 30 days after written notice thereof from Seller;
     (iv) by Purchaser or Seller if any injunction, order or decree is issued by
any Governmental Authority materially restraining or prohibiting the
consummation of the transactions contemplated by this Agreement and such
injunction, order or decree has become final and nonappealable; or
     (v) by Purchaser or Seller, if the Closing shall not have taken place on or
before May 31, 2007; provided, however, that the right to terminate this
Agreement pursuant to this Section 6.1(a)(v) shall not be available to Purchaser
or Seller, as applicable, if the party seeking to terminate this Agreement, at
such time, is in material breach of any representation, warranty, covenant or
agreement set forth in this Agreement.
     (b) In the event of termination pursuant to this Section 6.1, written
notice thereof shall forthwith be given to Purchaser or Seller, as applicable,
and the transactions contemplated by this Agreement will be terminated without
further action by any party. If the transactions contemplated by this Agreement
are terminated as provided herein:
     (i) Purchaser will return to Seller all documents and other materials
received from Seller, the Seller and their respective agents (including all
copies of or materials developed from any such documents or other materials)
relating to

13



--------------------------------------------------------------------------------



 



the transactions contemplated hereby, whether obtained before or after the
execution hereof;
     (ii) Purchaser will not disclose, and will cause its agents and
representatives not to disclose, any non-public information received or
otherwise learned in connection with the transactions contemplated hereby
relating to Seller, whether obtained before or after the execution hereof; or
     (iii) this Agreement will become null and void and of no further force or
effect, except for Section 4.2 (relating to Confidential Information),
Section 4.6 (relating to publicity), and Article VIII; provided that nothing in
this Section 6.1 will be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement, or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement.
ARTICLE VII
INDEMNIFICATION
     Section 7.1 Indemnification by Seller. Seller hereby agrees to indemnify
and hold harmless Purchaser and its Affiliates and its and their managers,
directors, officers, members, shareholders, partners, employees and agents (the
“Purchaser Indemnitees”) from and after the Closing Date from and against, and
shall reimburse the Purchaser Indemnitees for, any and all Losses, including
without limitation any Losses arising out of the strict liability of any Person,
paid, imposed on or incurred by the Purchaser Indemnitees, directly or
indirectly, resulting from, caused by, arising out of, or in any way relating to
and with respect to any of, or any allegation by any third party of, the
following:
     (a) any breach of or inaccuracy in any representation or warranty on the
part of Seller under this Agreement (including the Disclosure Schedule); and
     (b) any non-fulfillment of any covenant or agreement on the part of Seller
under this Agreement that has not been expressly waived by the party seeking the
indemnification in writing.
It shall not be necessary for Losses to be suffered as a result of or in
connection with actions taken, made or threatened by any third party or
Governmental Authority for such Losses to be indemnifiable under this
Article VII.
     Section 7.2 Indemnification by Purchaser. Purchaser hereby agrees to
indemnify and hold harmless Seller (the “Seller Indemnitees”) from and after the
Closing Date from and against, and shall reimburse Seller Indemnitees for, any
and all Losses, including without limitation any Losses arising out of the
strict liability of any Person, paid, imposed on or incurred by Seller
Indemnitees, directly or indirectly, resulting from, caused by, arising out of,
or in any way relating to and with respect to any of, or any allegation by any
third party of, the following:
     (a) any breach of or inaccuracy in any representation or warranty on the
part of Purchaser under this Agreement (including the Disclosure Schedule); and

14



--------------------------------------------------------------------------------



 



     (b) any non-fulfillment of any covenant or agreement on the part of
Purchaser under this Agreement that has not been expressly waived by the party
seeking the indemnification in writing.
It shall not be necessary for Losses to be suffered as a result of or in
connection with actions taken, made or threatened by any third party or
Governmental Authority for such Losses to be indemnifiable under this
Article VII.
     Section 7.3 Procedure for Indemnification.
     (a) If there occurs an event that either party asserts is an indemnifiable
event pursuant to Section 7.1 or 7.2, the party seeking indemnification (the
“Indemnitee”) shall promptly provide notice (the “Notice of Claim”) to the other
party or parties obligated to provide indemnification (the “Indemnifying
Party”). Providing the Notice of Claim shall be a condition precedent to any
Liability of the Indemnifying Party hereunder, and the failure to provide prompt
notice as provided herein will relieve the Indemnifying Party of its obligations
hereunder but only if and to the extent that such failure materially prejudices
the Indemnifying Party hereunder. In case any such action shall be brought
against any Indemnitee and it shall provide a Notice of Claim to the
Indemnifying Party of the commencement thereof, the Indemnifying Party shall be
entitled to participate therein and, to the extent that it shall wish, to assume
the defense thereof, with counsel reasonably satisfactory to such Indemnitee
and, after notice from the Indemnifying Party to such Indemnitee of such
election so to assume the defense thereof, the Indemnifying Party shall not be
liable to the Indemnitee hereunder for any legal expenses of other counsel or
any other expenses, in each case subsequently incurred by the Indemnitee, in
connection with the defense thereof other than reasonable costs of
investigation; provided, however, that if the Indemnitee reasonably believes
that counsel for the Indemnifying Party cannot represent both the Indemnitee and
the Indemnifying Party because such representation would be reasonably likely to
result in a conflict of interest, then the Indemnitee shall have the right to
defend, at the sole reasonable cost and expense of the Indemnifying Party, such
action by all appropriate proceedings. The Indemnitee agrees to reasonably
cooperate with the Indemnifying Party and its counsel in the defense against any
such asserted liability. In any event, the Indemnitee shall have the right to
participate at its own expense in the defense of such asserted liability. No
Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the written consent of each Indemnitee, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the release of the Indemnitee from all Liability in respect to such
claim or litigation or that does not solely require the payment of money damages
by the Indemnifying Person. The Indemnifying Party agrees to afford the
Indemnitee and its counsel, at the Indemnitee’s sole expense, the opportunity to
be present at, and to participate in, conferences with all Persons, including
any Governmental Authority, asserting any Claim against the Indemnitee or
conferences with representatives of or counsel for such Persons. In no event
shall the Indemnifying Party, without the written consent of the Indemnitee,
settle any Claim on terms that provide for (i) a criminal sanction against the
Indemnitee or (ii) injunctive relief affecting the Indemnitee.

15



--------------------------------------------------------------------------------



 



     (b) Upon receipt of a Notice of Claim, the Indemnifying Party shall have
twenty calendar days (or such shorter period as may be appropriate under the
circumstances) to contest its indemnification obligation with respect to such
claim, or the amount thereof, by written notice to the Indemnitee (the “Contest
Notice”); provided, however, that if, at the time a Notice of Claim is submitted
to the Indemnifying Party the amount of the Loss in respect thereof has not yet
been determined, such twenty day period in respect of, but only in respect of
the amount of the Loss, shall not commence until a further written notice (the
“Notice of Liability”) has been sent or delivered by the Indemnitee to the
Indemnifying Party setting forth the amount of the Loss incurred by the
Indemnitee that was the subject of the earlier Notice of Claim. Such Contest
Notice shall specify the reasons or bases for the objection of the Indemnifying
Party to the claim, and if the objection relates to the amount of the Loss
asserted, the amount, if any, that the Indemnifying Party believes is due the
Indemnitee, and any undisputed amount shall be promptly paid over to the
Indemnitee. If no such Contest Notice is given within such twenty day period,
the obligation of the Indemnifying Party to pay the Indemnitee the amount of the
Loss set forth in the Notice of Claim, or subsequent Notice of Liability, shall
be deemed established and accepted by the Indemnifying Party.
     (c) If the Indemnifying Party fails to assume the defense of such Claim or,
having assumed the defense and settlement of such Claim, fails reasonably to
contest such Claim in good faith, the Indemnitee, without waiving its right to
indemnification, may assume, at the reasonable cost of the Indemnifying Party,
the defense and settlement of such Claim; provided, however, that (i) the
Indemnifying Party shall be permitted to join in the defense and settlement of
such Claim and to employ counsel at its own expense, (ii) the Indemnifying Party
shall cooperate with the Indemnitee in the defense and settlement of such Claim
in any manner reasonably requested by the Indemnitee and (iii) the Indemnitee
shall not settle such Claim without obtaining the prior written consent of the
Indemnifying Party, which shall not be unreasonably withheld or delayed.
     (d) The Indemnifying Party shall make any payment required to be made under
this Article in cash and on demand. Any payments required to be paid by an
Indemnifying Party under this Article that are not paid within five (5) Business
Days of the date on which such obligation becomes final shall thereafter be
deemed delinquent, and the Indemnifying Party shall pay to the Indemnitee,
immediately upon demand, interest at the rate of ten percent per annum, not to
exceed the maximum nonusurious rate allowed by Applicable Law, from the date
such payment becomes delinquent to the date of payment of such delinquent sums,
which interest shall be considered to be Losses of the Indemnitee.
     Section 7.4 Survival.
     (a) The liability of Seller for its indemnification obligations arising
under Section 7.1(a) of this Agreement shall be limited to claims for which a
Purchaser Indemnitee delivers written notice to Seller on or before the second
anniversary date of the Closing Date; provided, however, that any
indemnification obligation resulting from a breach of or inaccuracy in any
representation or warranty contained in (x) Sections 2.15 and 2.16 shall survive
until the applicable statute of limitations period has run with

16



--------------------------------------------------------------------------------



 



respect to such claims and (y) Sections 2.1, 2.2, 2.3, 2.4, and 2.19, as well as
any claims under Section 7.1(b) shall not be limited.
     (b) The liability of Purchaser for Purchaser’s indemnification obligations
arising out of Section 7.2 shall be limited to claims for which a Seller
Indemnitee delivers written notice to Purchaser on or before the third
anniversary date of the Closing Date; provided, however, that any
indemnification obligation relating to (i) Section 7.2(a) and resulting from a
breach of or inaccuracy in any representation or warranty contained in
Sections 3.1, 3.2, 3.3, 3.4 or 3.6 or (ii) Section 7.2(b) shall not be limited.
     Section 7.5 Limitations on Indemnification. Notwithstanding anything in
this Agreement to the contrary, the maximum indemnification liability of Seller,
on the one hand, and Purchaser on the other, shall not exceed $215,000 in the
aggregate, provided, however, that such limitation shall not apply to any
indemnification obligation resulting from a breach of or inaccuracy in any
representation or warranty contained in Sections 2.1, 2.2, 2.3, 2.4, 2.15, 2.16
or 2.19, Section 7.1(b) or Section 7.2(b). Notwithstanding anything in this
Agreement to the contrary, the maximum indemnification liability of Seller, on
the one hand, and Purchaser on the other, shall not exceed the Purchase Price in
the aggregate. No claim may be made by the Purchaser Indemnities for
indemnification under Section 7.1 hereof until such Purchaser Indemnities have
incurred aggregate Losses in excess of the Basket Threshold Amount in the
aggregate, at which time all amounts (including the Basket Threshold Amount) may
be recovered as provided in this Agreement.
     Section 7.6 Inconsistent Provisions. The provisions of this Article shall
govern and control over any inconsistent provisions of this Agreement.
     Section 7.7 Right to Indemnification Not Affected by Knowledge. The right
to indemnification in accordance with the provisions of this Article will not be
affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
Closing Date, with respect to the accuracy or inaccuracy of or compliance with,
any representation, warranty, covenant or obligation set forth in this
Agreement. If at any time prior to Closing, any of the parties hereto has
knowledge of any facts, circumstances or situations which constitute a breach of
any representation, warranty or covenant hereunder, such party shall give the
other party prompt notice thereof.
     Section 7.8 Express Negligence. THE FOREGOING INDEMNITIES SET FORTH IN THIS
ARTICLE ARE INTENDED TO BE ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH
THE EXPRESS TERMS AND SCOPE THEREOF, NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE
OR ANY SIMILAR DIRECTIVE THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES
BECAUSE OF THE SIMPLE OR GROSS NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE OR
PASSIVE) OR OTHER FAULT OR STRICT LIABILITY OF ANY INDEMNIFIED PARTY, INCLUDING,
WITHOUT LIMITATION, ARISING UNDER ENVIRONMENTAL LAWS. THE PARTIES HERETO
ACKNOWLEDGE THAT THE INDEMNITIES SET FORTH HEREIN MAY RESULT IN THE INDEMNITY OF
A PARTY FOR ITS SIMPLE OR GROSS NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE

17



--------------------------------------------------------------------------------



 



OR PASSIVE) OR OTHER FAULT OR STRICT LIABILITY OF THE INDEMNIFIED PARTY.
ARTICLE VIII
GENERAL PROVISIONS; MISCELLANEOUS
     Section 8.1 Modification; Waiver. This Agreement may be modified only by a
written instrument executed by Purchaser and Seller. Any of the terms and
conditions of this Agreement may be waived in writing at any time on or prior to
the Closing Date by the party or parties entitled to the benefits thereof.
     Section 8.2 Entire Agreement. This Agreement, including the Disclosure
Schedules and exhibits hereto, the documents, instruments and schedules referred
to herein and all other documents dated as of the date hereof and on the
Closing, constitutes the entire agreement among the parties with respect to the
subject matter hereof and supersedes all other prior agreements and
understandings, both written and oral, among the parties or any of them with
respect to the subject matter hereof; provided, however, that this Agreement
does not supersede the Confidentiality Agreement, the terms and conditions of
which the parties hereto hereby expressly reaffirm.
     Section 8.3 Expenses. Except as expressly provided herein, whether or not
the transactions contemplated herein shall be consummated, each party shall pay
its own expenses incident to the preparation of this Agreement and the
negotiation and consummation of the transactions contemplated by this Agreement.
     Section 8.4 Further Actions. Each party will execute and deliver such
certificates and other documents and take such other actions as may reasonably
be requested by the other party in order to consummate or implement the
transactions contemplated hereby.
     Section 8.5 Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given or made as follows: (a) if sent by registered or certified mail in
the United States return receipt requested, upon receipt; (b) if sent by
reputable overnight air courier (such as DHL or Federal Express), one business
day after mailing; (c) if sent by facsimile transmission, when transmitted and
receipt is confirmed by the recipient by telephone; or (d) if otherwise actually
personally delivered, when delivered, and shall be delivered as follows:
     If to Seller, to the address set forth under such Seller’s name on the
signature page hereto.
     With a copy (which shall not constitute notice) to:
David N. Reed
Meadows, Collier, Reed, Cousins & Blau, LLP
901 Main Street, Suite 3700
Dallas, TX 75202
Fax: (214) 747-3732

18



--------------------------------------------------------------------------------



 



     If to Purchaser:
Prism Gas Systems I, L.P.
2350 Airport Freeway, Suite 505
Bedford, Texas 76022
Fax: (817) 864-3101
Attention: Robert Dunn
     With a copy (which shall not constitute notice) to:
Martin Midstream Partners L.P.
P. O. Box 41368
Beaumont, Texas 77725
Fax: (409) 835-3425
Attention: Chris Booth
or to such other address or to such other Person as any party hereto has last
designated by notice to the other parties.
     Section 8.6 Assignment. This Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. Neither this Agreement nor any of the rights, interests or obligations
hereunder may be assigned by any party hereto without (i) the prior written
consent of Seller in the case of an assignment by Purchaser, (ii) the prior
written consent of Purchaser in the case of an assignment by Seller, and
(iii) the prior written consent of each of the other parties in the case of
Seller; provided, however, that Purchaser may assign this Agreement to an
Affiliate without obtaining the consent of Seller. No assignment shall release
the assigning party of its obligations and liabilities under this Agreement.
     Section 8.7 No Third Party Beneficiaries. Nothing in this Agreement shall
confer any rights upon any Person that is not a party or a successor or
permitted assignee of a party to this Agreement.
     Section 8.8 Counterparts. This Agreement may be executed in counterparts,
all of which shall together constitute one and the same instrument.
     Section 8.9 Headings. The Section headings in this Agreement are for
convenience of reference only and will not be deemed to alter or affect the
meaning or interpretation of any provision hereof.
     Section 8.10 Terms Generally. The words “hereby,” “herein,” “hereof,”
“hereunder” and words of similar import refer to this Agreement as a whole
(including any exhibits and schedules hereto) and not merely to the specific
section, paragraph or clause in which such word appears. All references in this
Agreement to Sections, Exhibits and Schedules are references to Sections of, and
Exhibits and Schedules to, this Agreement unless the context otherwise requires.
The words “include”, “includes” and “including” are deemed to be followed by the
phrase “without limitation.” The definitions given in this Agreement apply
equally to both the singular

19



--------------------------------------------------------------------------------



 



and plural forms of the terms defined. Whenever the context requires, any
pronoun includes the corresponding masculine, feminine and neuter forms.
     Section 8.11 Governing Law. This Agreement shall be governed by and
construed in accordance with the law of the State of Texas, without regard to
the conflicts of law rules that would require the application of the law of
another state.
     Section 8.12 Jurisdiction. The parties hereto agree that any suit, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in Collin County, Texas, and that any cause
of action arising out of this Agreement shall be deemed to have arisen from a
transaction of business in the State of Texas, and each of the parties hereby
irrevocably consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. Process in
any such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

20



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

                      PURCHASER:    
 
                    PRISM GAS SYSTEMS I, L.P.         By:   Prism Gas Systems
GP, LLC    
 
                    By:   /s/ Robert Dunn             Robert Dunn,            
Senior Vice President    
 
                    SELLER:    
 
                    PEAK GAS GATHERING L.P.    
 
                    By:   Peak Gas Holding, LLC, a Texas limited liability
company, sole general partner    
 
                    By:   Doug Coe & Associates, Inc., a Texas corporation, sole
manager    
 
               
 
      By:   /s/ Barbara C. Coe    
 
          Barbara C. Coe,    
 
          Secretary    
 
                        1800 Preston Park Blvd., Suite 112
Plano, Texas 75093    

Signature Page to Stock Purchase Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DEFINITIONS
     “Affiliate” means, with respect to any specified Person, a Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Person specified. For
purposes of this definition, “control” (including the correlative terms
“controlling,” “controlled by” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
equity interest, by contract or otherwise.
     “Applicable Law” means, with respect to any Person, any federal, state or
local law (statutory, common or otherwise), constitution, treaty, convention,
ordinance, code, rule, regulation, executive order, injunction, judgment,
decree, ruling, or other similar requirement enacted, adopted, promulgated, or
applied by a Governmental Authority that is binding upon such Person.
     “Basket Threshold Amount” means the sum of $21,500.
     “Business” means the business of Seller as it relates to the Purchased
Assets as currently conducted.
     “Business Day” means a day, other than Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close.
     “Claim” means any action, suit, proceeding, hearing, investigation,
litigation, charge, complaint, claim, Environmental Action or demand.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Disclosure Schedules” means the disclosure schedules delivered by Seller
to Purchaser concurrently with the execution and delivery of this Agreement.
     “Environmental Laws” means any applicable United States federal, state, or
local law, rules, regulations, codes, ordinances, and orders, relating to
pollution, contamination of soils or ground water, or protection of the
environment.
     “Governmental Authority” means any federal, state, local or foreign
judicial, legislative, executive or regulatory authority or agency.
     “Hazardous Substance” means any toxic or hazardous pollutant, contaminant,
chemical, waste, material or substance defined as such by any Environmental Law,
that causes injury to the environment and subjects Seller to costs or liability
under any Environmental Law, and specifically includes, but is not limited to:
(i) petroleum and petroleum products, including crude oil and any fractions
thereof; (ii) natural gas,

A-1



--------------------------------------------------------------------------------



 



synthetic gas and any mixtures thereof; (iii) PCBs; and (iv) asbestos or
asbestos-containing materials.
     “Intellectual Property” means intellectual property rights under statutory
or common law, worldwide, including (i) trademarks, service marks, trade dress,
slogans, logos and all goodwill associated therewith, and any applications or
registrations for any of the foregoing; (ii) copyrights and any applications or
registrations for any of the foregoing; and (iii) patents, all confidential
know-how, trade secrets and similar proprietary rights in confidential
inventions, discoveries, improvements, processes, techniques, devices, methods,
patterns, formulae, specifications, and lists of suppliers, vendors, customers,
and distributors.
     “Knowledge of Seller,” or any phrase of similar import means the actual
knowledge, after reasonable inquiry, of Richard Coe or Joe Baugh.
     “Knowledge of Purchaser,” or any phrase of similar import means the actual
knowledge, after reasonable inquiry, of Robert Dunn.
     “Liability” means all indebtedness, Claims, legal proceedings, obligations,
duties, warranties or liabilities, including, without limitation, STRICT
LIABILITY, of any nature (including any undisclosed, unfixed, unknown,
unliquidated, unsecured, unmatured, unaccrued, unasserted, contingent,
conditional, inchoate, implied, vicarious, joint, several or secondary
liabilities), regardless of whether any such indebtedness, Claims, legal
proceedings, obligations, duties, warranties or liabilities would be required to
be disclosed on a balance sheet prepared in accordance with GAAP or is known as
of the Closing.
     “Liens” means, with respect to any property or asset, any mortgage, lien,
pledge, charge, restriction on use, security interest, encumbrance, adverse
claim, right of first refusal or purchase option in respect of such property or
asset.
     “Loss” or “Losses” means any loss, damage, injury, harm, detriment,
Liability, diminution in value, exposure, claim, demand, proceeding, settlement,
judgment, award, punitive damage award, fine, penalty, fee, charge, cost or
expense (including, without limitation, reasonable costs of attempting to avoid
or in opposing the imposition thereof, interest, penalties, costs of preparation
and investigation, and the reasonable fees, disbursements and expenses of
attorneys, accountants and other professional advisors), as well as with respect
to compliance with the requirements of environmental law, expenses of
remediation and any other remedial, removal, response, abatement, cleanup,
investigative, monitoring, or record keeping costs and expenses.
     “Material Adverse Effect” means with respect to any Person, material
adverse changes in or effects or the business, assets, financial condition,
results of operations or prospects of such Person.

A-2



--------------------------------------------------------------------------------



 



     “Organizational Documents” means with respect to a limited partnership, the
articles or certificate of formation and limited partnership agreement of such
entity.
     “Permitted Liens” means “ means any or all of the following:
     (a) Liens granted under the terms of the existing credit facilities of
Seller or any related mortgage or security agreement;
     (b) Liens in favor of operators, vendors, carriers, warehousemen,
repairmen, mechanics, workmen and materialmen and construction or similar Liens
arising by operation of law or in the ordinary course of business in respect of
obligations that are not yet due or that are being contested in good faith by
appropriate proceedings, and that do not relate to amounts in excess of $50,000
in the aggregate;
     (c) workers’ or unemployment compensation Liens arising in the ordinary
course of business, and that do not relate to amounts in excess of $50,000 in
the aggregate;
     (d) Liens or other encumbrances securing payment of Taxes or other similar
assessments that are, in either case, not yet delinquent or, if delinquent, are
being contested in good faith by appropriate proceedings, and that do not relate
to amounts in excess of $50,000 in the aggregate;
     (e) rights of third parties pursuant to restrictive covenants, easements,
rights-of-way, servitudes, licenses, permits, surface leases, surface use
restrictions, sub-surface leases, mineral reservations or severances, grazing
rights or logging rights or rights related to ponds, lakes, waterways, canals,
ditches, reservoirs, railways, streets, roads and structures or other rights
related to surface uses and impediments on, over or in respect of any of the
properties or assets of Seller that are not such as to interfere materially with
the use or enjoyment of the properties, assets to which they apply or the
Business;
     (f) rights reserved to or vested in any Governmental Authority to control
or regulate any of the properties or assets of Seller in any manner, and all
applicable laws, statutes, ordinances, decrees, requirements, orders, judgments,
rules or regulations of any Governmental Authority; and
     (g) conditions in any permit or other authorization granted or issued by
any Governmental Authority for the ownership and operation of all or part of the
properties or assets of Seller.
     “Person” means any natural person, firm, partnership, association,
corporation, company, trust, business trust, Governmental Authority or other
such entity.
     “Real Property” means any real property which the Seller owns, leases,
operates or subleases.

A-3



--------------------------------------------------------------------------------



 



     “Subsidiary” means, with respect to any Person (for the purposes of this
definition, the “parent”), any other Person (other than a natural person),
whether incorporated or unincorporated, of which at least a majority of the
securities or ownership interests having by their terms ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions is directly or indirectly owned or controlled by the parent or by one
or more of its respective Subsidiaries or by the parent and any one or more of
its respective Subsidiaries.
     “Taxes” or “Tax” means all federal, state, local and foreign income taxes,
franchise taxes, withholding taxes, employment taxes, unemployment insurance
taxes, social security taxes, sales and use taxes, excise taxes, real and
personal property taxes, stamp taxes, transfer taxes and workers’ compensation
taxes, together with all interest, penalties and additions payable with respect
thereto.
     “Tax Return” means all returns and reports (including declarations,
disclosures, schedules and information returns) required to be supplied to a Tax
authority relating to Taxes.
     “Total Loss” means the actual, constructive or agreed total loss of the
economic benefit of any Purchased Asset.
     In addition to the terms set forth above, the following terms shall have
the meanings assigned to them in the provisions of this Agreement shown in the
table below:

      Defined Term   Location in Agreement
Agreement
  Introductory paragraph
Asset Allocation
  Section 1.9
Assigned Contracts
  Section 1.1(b)
Bill of Sale
  Section 1.7
Closing
  Section 1.6
Closing Date
  Section 1.6
Confidentiality Agreement
  Section 4.2
Contest Notice
  Section 7.3(b)
Environmental Permits
  Section 2.16(b)
Indemnitee
  Section 7.3(a)
Indemnifying Party
  Section 7.3(a)
Notice of Claim
  Section 7.3(a)
Notice of Liability
  Section 7.3(b)
Permits
  Section 2.11
Pipeline
  Section 1.1(a)
Post-Closing Liabilities
  Section 1.3
Purchase Price
  Section 1.5
Purchased Assets
  Section 1.1
Purchaser
  Introductory paragraph

A-4



--------------------------------------------------------------------------------



 



      Defined Term   Location in Agreement
Purchaser Indemnitees
  Section 7.1
Retained Assets
  Section 1.2
Retained Liabilities
  Section 1.4
Seller
  Introductory paragraph
Seller Indemnitees
  Section 7.2

A-5



--------------------------------------------------------------------------------



 



EXHIBIT B
BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT
     THIS BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”),
dated as of May ___, 2007, is by and between Prism Gas Systems, L.P., a Texas
limited partnership (the “Purchaser”), and Peak Gas Gathering L.P., a Texas
limited partnership (the “Seller”).
RECITALS
     WHEREAS, the Purchaser and the Seller are parties to that certain Asset
Purchase Agreement, dated April 27, 2007 (together with the exhibits and the
Disclosure Schedules thereto, the “Purchase Agreement”);
     WHEREAS, pursuant to and in accordance with the Purchase Agreement, the
Seller desires to sell to the Purchaser, and the Purchaser desires to purchase
from the Seller, the Purchased Assets (but in no event including any Retained
Assets);
     WHEREAS, the Purchased Assets include all of the Seller’s right, title and
interest in and to the Assigned Contracts and the Pipeline;
     WHEREAS, under the terms of the Purchase Agreement, the Purchaser has
agreed to assume and to pay, perform and discharge the Post-Closing Liabilities,
but not the Retained Liabilities;
     WHEREAS, the parties wish to enter into this Agreement for the purpose of
accomplishing the transfer of title to the Purchased Assets, the assignment of
the Assigned Contracts and the assumption of the Post-Closing Liabilities, all
in accordance with the terms of the Purchase Agreement; and
     WHEREAS, any capitalized term used herein and not otherwise defined shall
have the meaning assigned to it in the Purchase Agreement.
AGREEMENT
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Seller hereby sells,
transfers, assigns, conveys and delivers unto the Purchaser and its successors
and assigns all right, title and interest in and to the Purchased Assets, free
and clear of all Liens other than Permitted Liens. The Seller also hereby
transfers, assigns, conveys and sets over unto the Purchaser and its successors
and assigns, and the Purchaser hereby accepts and assumes from the Seller, all
right, title and interest of the Seller in and to each of the Post-Closing
Liabilities and the Assigned Contracts.

B-1



--------------------------------------------------------------------------------



 



     TO HAVE AND TO HOLD unto the Purchaser and its successors and assigns
forever (a) the Purchased Assets, together with, all and singular, the rights
and appurtenances thereto in any way belonging to the Seller, and (b) the
Post-Closing Liabilities and the Assigned Contracts, subject to the terms,
covenants, conditions and provisions of each of the Post-Closing Liabilities and
the Assigned Contracts and subject further to the provisions of any applicable
law, if any, to which any of the other Post-Closing Liabilities and the Assigned
Contracts may be subject.
     Notwithstanding anything to the contrary contained in this Agreement, the
Retained Assets and the Retained Liabilities are not intended to and shall not
be sold, transferred, assigned, conveyed, delivered or set over to the
Purchaser. Other than the Post-Closing Liabilities and the Assigned Contracts,
the Purchaser shall not assume or be responsible for, and the Seller shall
retain and have sole responsibility for, all claims against, or Liabilities,
commitments, contracts, agreements or obligations of any nature whatsoever of,
the Seller.
     The Seller hereby irrevocably constitutes and appoints the Purchaser as its
true and lawful limited attorney-in-fact with full power of substitution, in the
name of the Seller, but only for the matters expressly set forth in this
paragraph related to the Purchased Assets, and on behalf of and for the benefit
of the Purchaser, to collect for the account of the Purchaser all items to be
transferred to the Purchaser as provided herein; to endorse checks received in
connection therewith; to institute and prosecute, in the name of the Seller or
otherwise, all proceedings that the Purchaser may deem proper in order to
collect, assert or enforce any claim, right or title of any kind in and to the
Purchased Assets; to defend and compromise any and all actions, suits or
proceedings in respect of any part thereof; and to do all such acts and things
in relation thereto as the Purchaser shall deem advisable. The Seller agrees
that the foregoing powers are coupled with an interest and shall be irrevocable
by the Seller or by its dissolution or in any manner or for any reason. The
Seller further agrees that the Purchaser shall retain for its own account any
amounts collected pursuant to the foregoing powers (unless such amounts
constitute a Retained Asset), including any sums payable as interest in respect
thereof, and the Seller agrees to pay to the Purchaser when received, any
amounts which shall be received by the Seller in respect of any of the Purchased
Assets (unless such amounts constitute a Retained Asset).
     This Agreement is executed and delivered pursuant to Section 1.7 of the
Purchase Agreement; provided that this Agreement is subject to all of the terms
and provisions of the Purchase Agreement, does not in any way amend or modify
any of the provisions of the Purchase Agreement. Without limiting the generality
of the foregoing provisions of this paragraph, this Agreement shall neither
expand, limit nor otherwise affect the rights or obligations of the parties
under Article VII of the Purchase Agreement.
     This Agreement may be executed in several original counterparts, each of
which shall be deemed to be an original, and all such counterparts shall
together constitute one and the same document.

B-2



--------------------------------------------------------------------------------



 



     This Agreement shall bind and inure to the benefit of the Purchaser and the
Seller and their respective successors and assigns.
     This Agreement and the legal relations between the parties hereto shall be
governed by and construed in accordance with the laws of the State of Texas,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof.
[Remainder of page intentionally left blank – signature pages follow]

B-3



--------------------------------------------------------------------------------



 



     EXECUTED AND DELIVERED on the date first written above.

                      PURCHASER    
 
                    PRISM GAS SYSTEMS I, L.P.    
 
               
 
  By:                          
 
  Name:                          
 
  Title:                          
 
                    SELLER    
 
                    PEAK GAS GATHERING L.P.    
 
                    By:   Peak Gas Holding, LLC, a Texas limited liability
company, sole general partner    
 
                    By:   Doug Coe & Associates, Inc., a Texas corporation, sole
manager    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        1800 Preston Park Blvd., Suite 112
Plano, Texas 75093    

 